     Case 2:20-cr-00136-JMV Document 37 Filed 03/04/21 Page 1 of 2 PageID: 101
PROB 12A
(7/93)

                                 United States District Court
                                            for
                                  District of New Jersey
                          Report on Offender Under Supervision
his
Name of Offender: Brandon Harris                                                       Cr.: 20-00136-001
                                                                                      PACTS #: 3454121

Name of Sentencing Judicial Officer:    THE HONORABLE JOHN MICHAEL VAZQUEZ
                                        UNITED STATES DISTRICT JUDGE

Date of Original Sentence: 06/22/2020

Original Offense:   Count One: Possession with Intent to Distribute Heroin, 21 U.S.C. §§ 841(a)(1) and
                    (b)(1)(C)
                    Count Two: Possession of a Firearm by a Convicted Felon, 18 U.S.C. § 922(g)(1)

Original Sentence: 15 months imprisonment, 36 months supervised release

Special Conditions: $200 Special Assessment, Substance Abuse Testing, Drug Treatment, Life Skills
Counseling, Education/Training Requirements, Mental Health Treatment, Support Dependents, Forfeiture

Type of Supervision: Supervised Release                        Date Supervision Commenced: 08/25/2020

                                  NONCOMPLIANCE SUMMARY

The offender has not complied with the following condition(s) of supervision:

Violation Number     Nature of Noncompliance

 1                   Harris was unsuccessfully discharged from substance abuse and mental health
                     treatment at COPE Center in Montclair, New Jersey on February 19, 2021.

U.S. Probation Officer Action:

The probation office will refer Harris for inpatient treatment based on his continued marijuana use and
failure to attend treatment. The residential program will determine if he is appropriate for this level of
care. The probation office requests a status conference so that the Court may address Harris’s continued
noncompliance.

                                                         Respectfully submitted,

                                                         SUSAN M. SMALLEY, Chief
                                                         U.S. Probation Officer


                                                               Dana Hafner

                                                         By:   DANA HAFNER
                                                               Senior U.S. Probation Officer
  Case 2:20-cr-00136-JMV Document 37 Filed 03/04/21 Page 2 of 2 PageID: 102
                                                                                        Prob 12A – page 2
                                                                                           Brandon Harris

/ dh

APPROVED:



                                          03/04/2021
DONALD L. MARTENZ, JR.                       Date
Supervising U.S. Probation Officer

Please check a box below to indicate the Court’s direction regarding action to be taken in this case:

   No Formal Court Action to be Taken at This Time
   Submit a Request for Modifying the Conditions or Term of Supervision
   Submit a Request for Warrant or Summons
; Other – Status Conference, Date:#
                                   _____________ (as recommended by the Probation Office)




                                                                 Signature
                                                                 Signature
                                                                 Si
                                                                  i                    Officer
                                                                           of Judicial Office
                                                                                           cer
                                                                                           ce


                                                               
                                                                             Date
